UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1213



TODD M. JACK,

                                              Plaintiff - Appellant,

          versus


BECKY MOORE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-05-4)


Submitted:   June 10, 2005                    Decided:   July 6, 2005


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd M. Jack, Appellant Pro Se. Andrew Cameron O’Brion, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Todd Michael Jack appeals the district court’s order

dismissing this action under the Rooker-Feldman doctrine* and the

doctrine of judicial immunity.           We have reviewed the record and

find no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.         See Jack v. Moore, No. CA-05-4 (E.D.

Va. filed Feb. 22, 2005; entered Feb. 24, 2005).            We dispense with

oral       argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




       *
      See District of Columbia Court of Appeals v. Feldman, 460
U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).

                                      - 2 -